Citation Nr: 0740123	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to May 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.


FINDING OF FACT

Giving the veteran the benefit of the doubt, competent 
medical evidence has shown that his hepatitis C with 
cirrhosis of the liver is causally related to risk factors 
encountered in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
hepatitis C was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(2007).  Service connection may be granted for any disease 
initially diagnosed after service, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

To establish service connection, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, then a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Analysis

The veteran claims that he has hepatitis C with cirrhosis of 
the liver due to tattoos he acquired while in service.

The claims file includes sufficient medical evidence showing 
a diagnosis of hepatitis C with cirrhosis of the liver.  In 
addition to private and VA medical records from 2003 and 2004 
documenting treatment for such disability, the veteran 
underwent a VA medical examination in September 2004 and was 
diagnosed with chronic hepatitis C infection, status post 
Rebetron treatment with good response.

The Board must assess the credibility and weight of all of 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

In cases where a veteran's service medical records are 
unavailable, through no fault of his own, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In such situations, the Board also has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the veteran's separation examination report is 
missing from his service medical records.  The RO attempted 
to obtain this report and found it to be unavailable.  The 
veteran's entrance examination report contains no mention of 
tattoos; however, without the separation examination report, 
there is no conclusive medical evidence to confirm or deny 
that the veteran departed from service with tattoos acquired 
while in service.  The Board concedes that the veteran is 
competent to testify as to whether he acquired tattoos while 
on active duty, and thereby accepts the veteran's credible 
testimony of having acquired tattoos in 1981 and 1982.  See 
Travel Board Hearing Transcript at page 3.

Having determined that the first two elements of Hickson 
(medical evidence of current hepatitis C with cirrhosis of 
the liver, and lay evidence of a risk factor - here, tattoos 
- encountered in service) are satisfied, the primary question 
at issue is whether hepatitis C with cirrhosis of the liver 
was incurred in or aggravated by active military service.  38 
C.F.R. § 3.303 (2007).  Based on the evidence below, the 
Board concludes that the medical record does contain 
probative nexus opinions linking the veteran's current 
hepatitis C with cirrhosis of the liver to risk factors 
(i.e., tattoos) encountered in service.  Therefore, the third 
and final element of Hickson is also satisfied.

During a September 2004 VA medical examination, the veteran 
reported that he had acquired tattoos in 1981 and 1988.  
Following a review of the claims file and a physical 
examination of the veteran, the VA examiner opined that the 
"most likely etiology for hepatitis C is tattoos."

In January 2005, the same VA examiner noted that the veteran, 
during the September 2004 examination, had admitted to 
acquiring tattoos in 1981 and 1982.  The VA examiner then 
gave the following expert opinion: "After reviewing the 
available medical records, etiology of hepatitis C infection 
is as likely as not from IVDA [intravenous drug abuse] and 
tattoos.  Examiner cannot address which risk factor is more 
likely [the] causative factor."

During an April 2007 VA medical examination, the same VA 
examiner opined that "it is less likely as not [that the] 
veteran's hepatitis C infection was caused by the two 
lacerated injuries documented in service medical records."  
This April 2007 VA examination report contains no mention of 
tattoos.

Following a full review of the record, including the 
veteran's credible testimony and the findings shown on VA 
examinations, and giving the veteran the benefit of the 
doubt, the Board concludes that service connection for 
hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


